
	
		II
		110th CONGRESS
		1st Session
		S. 1891
		IN THE SENATE OF THE UNITED STATES
		
			July 26, 2007
			Mr. Salazar introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide limited immunity for reports of suspected
		  terrorist activity or suspicious behavior and response.
	
	
		1.Immunity for reports of
			 suspected terrorist activity or suspicious behavior and response
			(a)Immunity for
			 reports of suspected terrorist activity or suspicious behavior
				(1)In
			 generalAny person, who, in good faith and based on objectively
			 reasonable suspicion, makes, or causes to be made, a voluntary report based of
			 covered activity to an authorized official shall be immune from civil liability
			 under any Federal, State, or local law for such report.
				(2)False
			 reportsParagraph (1) shall not apply to any report that the
			 person knew to be false or was made with reckless disregard for the truth at
			 the time that person made the report.
				(b)Immunity for
			 response
				(1)In
			 general
					(A)ImmunityAny
			 authorized official who observes, or receives a report of, covered activity and
			 takes reasonable action in good faith to respond to such activity shall have
			 qualified immunity from civil liability for such action, consistent with
			 applicable law in the relevant jurisdiction.
					(B)Additional
			 immunityAn authorized official described in subsection (d)(1)(A)
			 not entitled to assert the defense of qualified immunity shall be immune from
			 civil liability under Federal, State, and local law if such authorized official
			 takes reasonable action, in good faith, to respond to the reported
			 activity.
					(2)Savings
			 clauseNothing in this subsection shall—
					(A)affect the
			 ability of any authorized official to assert any defense, privilege, or
			 immunity that would otherwise be available; and
					(B)be construed as
			 affecting any such defense.
					(c)Attorney fees
			 and costsAny person or authorized official found to be immune
			 from civil liability under this section shall be entitled to recover from the
			 plaintiff all reasonable costs and attorney fees.
			(d)DefinitionsIn
			 this section:
				(1)Authorized
			 officialThe term authorized official means—
					(A)any employee or
			 agent of a passenger transportation system or other person with
			 responsibilities relating to the security of such systems;
					(B)any officer,
			 employee, or agent of the Department of Homeland Security, the Department of
			 Transportation, or the Department of Justice with responsibilities relating to
			 the security of passenger transportation systems; or
					(C)any Federal,
			 State, or local law enforcement officer.
					(2)Covered
			 activityThe term covered activity means any
			 suspicious transaction, activity, or occurrence that involves, or is directed
			 against, a passenger transportation system or vehicle or its passengers
			 indicating that an individual may be engaging, or preparing to engage, in a
			 violation of law relating to—
					(A)a threat to a
			 passenger transportation system or passenger safety or security; or
					(B)an act of
			 terrorism (as that term is defined in section 3077 of title 18, United States
			 Code).
					(3)Passenger
			 transportationThe term passenger transportation
			 means—
					(A)public
			 transportation, as defined in section 5302 of title 49, United States
			 Code;
					(B)over-the-road bus
			 transportation and school bus transportation;
					(C)intercity
			 passenger rail transportation as defined in section 24102 of title 49, United
			 States Code;
					(D)the
			 transportation of passenger vessel as defined in section 2101 of title 46,
			 United States Code;
					(E)other regularly
			 scheduled waterborne transportation service of passengers by vessel of at least
			 20 gross tons; and
					(F)air
			 transportation, as defined in section 40102 of title 49, United States Code, of
			 passengers.
					(4)Passenger
			 transportation systemThe term passenger transportation
			 system means an entity or entities organized to provide passenger
			 transportation using vehicles, including the infrastructure used to provide
			 such transportation.
				(5)VehicleThe
			 term vehicle has the meaning given to that term in section
			 1992(16) of title 18, United States Code.
				(6)Effective
			 dateThis section shall take effect immediately upon the date of
			 enactment of this Act, and shall apply to all activities and claims occurring
			 on or after such date.
				
